Citation Nr: 0509156	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-27 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a rating in excess of 30 percent for 
asbestosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from July 1958 to November 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
asbestosis, and assigned a 10 percent rating.  Subsequently, 
in an RO decision in July 2003, the rating for asbestosis was 
increased to 30 percent.  The effective date for the initial 
and the increased rating was to May 3, 2001, the date of 
claim.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  


FINDINGS OF FACT

The veteran's asbestosis is manifested by pulmonary function 
testing (PFT) showing a forced vital capacity (FVC) between 
65 to 74 percent predicted or diffusion capacity of the lung 
for carbon monoxide by the single breadth method (DLCO (SB)) 
between 56-65 percent predicted. 


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
asbestosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claim by correspondence dated in 
May 2003.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.

In this case, the May 2003 VCAA notice letter provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claim and identified 
which parties were expected to provide such evidence. 
Although they did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the July 
2003 statement of the case (SOC).  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the May 2003 notice letter was non-prejudicial error.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

VA medical examinations pertinent to the issue on appeal were 
obtained in March 2002 and October 2003.  In addition a VA 
expert medical opinion was obtained in July 2003.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination of this matter.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.

Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this is not applicable in an appeal from a rating 
assigned by an initial grant of service connection.  See 
Fenderson, supra.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Under 38 C.F.R. § 4.97, Diagnostic Code 6833, a 30 percent 
rating is warranted for asbestosis when there is FVC of 65 to 
74 percent predicted or DLCO (SB) of 56-65 percent predicted.  
DC 6833 (2004).

A higher rating, of 60 percent, is warranted for asbestosis 
when there is FVC of 50 to 64 percent predicted, or DLCO (SB) 
of 40 to 55 percent predicted, or maximum exercise capacity 
of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  Id.

The highest rating, of 100 percent, is warranted for 
asbestosis when there is FVC less than 50 percent predicted 
or DLCO (SB) less than 40 percent predicted, or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
with cardiorespiratory limitation, or cor pulmonale or 
pulmonary hypertension, or requires outpatient oxygen 
therapy.  Id.

Background.  In May 2001, the RO received the veteran's 
initial claim for service connection for asbestosis.

In a March 2002 VA examination the veteran reported that he 
had been an engineman and diesel mechanic in the Navy.  He 
had been exposed to asbestos onboard ship from 1958 to 1961.  
In the early 1970's he was found to have active tuberculosis 
(TB) and was hospitalized for a year.  He subsequently took 
oral medication for 4 years.  He underwent a left thoracotomy 
to remove part of the left lung about 6 months after being 
diagnosed with TB.  He had a right lung thoracotomy in 1995, 
which revealed a carcinoid tumor.  He had been smoking since 
age 17 and continued to do so.  He submitted x-rays from a 
pulmonologist which revealed severe COPD and pleural 
thickening.  He had severe dyspnea with exertion and got 
quite dyspneic after walking 75 or 100 feet, climbing hills, 
or using his arms to any extent.  He had a non-productive 
frequent hacking cough but did not require oxygen.  He had 
periods of incapacitation about once or twice a year due to 
his lungs.  He had not worked in the past 8 years because of 
his lungs, and he was severely limited in his activities of 
daily living from dyspnea.  He took Albuterol and Atrovent 
inhalers.  

The examiner noted that the veteran was mildly dyspneic at 
rest which increased with activity such as undressing for the 
exam.  There was clubbing and slight cyanosis of the 
fingernails.  Auscultation of the chest revealed quiet 
breathing sounds with scattered coarse rhonchi, but no 
wheezing.   There was mild prolongation of the expiratory 
phase of breathing.  A PFT revealed an FVC of 82.9% predicted 
and DLCO (SB) of 58.3% predicted.  The examiner noted mild 
obstruction.  The diagnoses were COPD, asbestosis, status 
post (SP) TB infection, inactive, SP surgery of the lungs for 
carcinoid tumor and TB.  

The examiner opined that the veteran had asbestosis, but he 
was unable to determine how much of the lung disability was 
due to asbestosis and how much was due to other pulmonary 
problems.  

In an August 2002 rating action service connection was 
granted for asbestosis.  A 10 percent rating was assigned 
effective from May 3, 2001, the date of receipt of the 
veteran's claim.  

In a July 2003 VA medical opinion the physician noted that in 
the March 2002 VA PFT a DLCO (SB) of 58.3% was shown, "which 
best demonstrates the disability of asbestosis."

In a July 2003 rating action the rating for asbestosis was 
increased to 30 percent effective from May 3, 2001, the date 
of receipt of the veteran's claim.

In an October 2003 VA examination the veteran reported that 
his lung condition had gotten much worse since his previous 
examination.  The examiner however noted the results of the 
previous VA examination in March 2002 were similar to the 
current examination.  A PFT showed FVC of 71.5% predicted and 
DLCO (SB) of 62% predicted.  The diagnoses were COPD, 
asbestosis, SP tuberculosis infection, inactive, SP surgery 
of the lungs for carcinoid tumor and TB.  

The file also contains extensive private treatment records 
for the veteran's cardiopulmonary disorders.  These include 
treatment for TB, as well as a carcinoid tumor of the right 
lung.  

Analysis.  Based on the VA examinations and PFTs, the Board 
finds that the current 30 percent rating, but no more, is 
warranted for the veteran's asbestosis.  The March 2002 PFT 
revealed an FVC of 82.9% predicted and DLCO (SB) of 58.3%; 
while the October 2003 PFT showed an FVC of 71.5% predicted 
and DLCO (SB) of 62% predicted.  These results are clearly 
within the range assigned for a 30 percent rating under the 
rating criteria for asbestosis, FVC of 65 to 74 percent or 
DLCO (SB) of 56-65 percent.  38 C.F.R. § 4.97, DC 6833 
(2004).  The regulations make it clear that rating evaluation 
for asbestosis can be based either on the FVC or DLCO (SB) 
readings.

The veteran's readings do not indicate that a higher rating 
to 60 percent is warranted for asbestosis.  Three of the 
readings are in the 30 percent range while one is in the 10 
percent range.  In arriving at this decision, it is 
recognized that the veteran in a May 2003 correspondence 
questioned the validity of the March 2002 PFT results.  In 
addition, the veteran's representative argued in his brief 
representation that the October 2003 PFT examination was also 
inadequate.  The Board does not concur.  Both PFT's resulted 
in similar findings.  They were performed by different 
technicians and reviewed by different physicians with similar 
results.

The Board notes that, because the appellant has appealed the 
initial assignment of a disability rating, the Board must 
also consider whether or not he was entitled to a disability 
rating in excess of 30 percent at any time during the 
pendency of this appeal.  Fenderson, supra.  In this case, 
the Board finds that the veteran was entitled to a disability 
rating of 30 for the entire appeal period.  

Accordingly, an evaluation in excess of 30 percent for 
service-connected asbestosis is denied.  In reaching this 
decision, the Board has considered the issue of whether the 
veteran's service-connected asbestosis presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. §§ 3.321(b)(1), 4.16(b); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).  In this regard, the Board notes 
that the evidence does not show that the veteran's service-
connected asbestosis, in and of itself, interferes markedly 
with employment (i.e., beyond that contemplated in the 
assigned rating), requires frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  Although the 
veteran has not worked for many years, there is no evidence 
showing that the asbestosis resulted marked interference with 
employment.  Any employment impairment due to the asbestosis 
is adequately contemplated by the 30 percent evaluation 
currently assigned.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. §§ 3.321(b)(1) and 4.16(b) are not met.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
asbestosis is denied.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


